 

Exhibit 10.2

 

AMENDED AND RESTATED NOTE

 

$4,500,000.00 May 10, 2017

 

FOR VALUE RECEIVED, ENERJEX KANSAS, INC., BLACK RAVEN ENERGY, INC., WORKING
INTEREST, LLC, ADENA, LLC, KANSAS HOLDINGS, LLC and BLACK SABLE ENERGY, LLC
(collectively, “Borrowers”), jointly and severally, hereby promise to pay to the
order of PASS CREEK RESOURCES LLC, a Delaware limited liability company, or its
registered assigns (“Bank”), in accordance with the provisions of the Agreement
(as hereinafter defined) the principal amount of FOUR MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($4,500,000.00) or so much thereof as may be
outstanding from time to time, pursuant to the terms and conditions of that
certain Second Amended and Restated Credit Agreement, dated as of even date
herewith (as the same may be amended, restated, extended, or supplemented from
time to time, the “Agreement”), among Borrowers, Cortland Capital Market
Services LLC, as Administrative Agent and the Banks party thereto from time to
time. Capitalized terms used but not defined in this Note have the meanings
given them in the Agreement.

 

Borrowers promise to pay interest on the unpaid principal amount of the Loan
evidenced by this Note from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to Bank in
Dollars in immediately available funds at Administrative Agent’s Lending Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set out in the Agreement.

 

This Note is the “Note” referred to in the Agreement and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Note is
also entitled to the benefits of and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in, and
subject to the terms and conditions of, the Agreement. Loans made by Bank shall
be evidenced by one or more Loan accounts or records maintained by
Administrative Agent in the ordinary course of business. Bank may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

This Note is issued as a renewal, extension and modification of, but not a
novation of, or an accord and satisfaction of, all notes issued and outstanding
under the Existing Loan Agreement (together, the "Prior Notes"), provided that
this Note supersedes and replaces the Prior Notes, and all obligations of the
Borrowers and their affiliates under the Prior Notes, in their entirety, such
that no Borrower, affiliate of a Borrower, or any other Person shall have any
obligations under any of the Prior Notes.

 

 

 

  

Borrowers, for themselves, and their respective successors and assigns, hereby
waive diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

 

  ENERJEX KANSAS, INC.         By:       Louis Schott     Chief Executive
Officer         BLACK RAVEN ENERGY, INC.         By:       Louis Schott    
Chief Executive Officer         ADENA, LLC         By:       Louis Schott    
Chief Executive Officer         KANSAS HOLDINGS, LLC         By:       Louis
Schott     Chief Executive Officer         WORKING INTEREST, LLC         By:    
  Louis Schott     Chief Executive Officer         BLACK SABLE ENERGY, LLC      
  By:       Louis Schott     Chief Executive Officer

 

Signature Page to Amended and Restated Note

 

 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

Date

  Type of
Loan
Made   Amount of
Loan
Made   End of
Interest
Period   Amount of
Principal
or Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                        
     

 

 

 